STONE, J.
The attempt to commit a felony or misdemeanors is a misdemeanor. — Code of Ala. § 4447, and authorities cited on appellant’s brief. ’ The word ‘ try,’ as found in the connection charged in each count of the complaint, is the synonym of the word attempt. — "Webster’s Dictionary. “Every accusation, importing the commission of a crime punishable by indictment, must be held presumptively to mean what the language used ordinarily imports.” — Code of 1876, § 2975. To affirm of another that he tried to do anything implying physical effort, is the equivalent of saying he attempted to do it. This is the ordinary import of the language.
An attempt to commit a larceny, grand or petit, involves moral turpitude ; is indictable and punishable by fine and imprisonment, or hard labor for the county. — Code of Alabama, §§ 4447, 4904. A charge of such offense is actionable per se. — 2 Brick. Dig. 202, § 5.
Reversed and remanded.